Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on January 28, 2022 for patent application 14/880806. 
Status of Claims
2.	Claims 1-27 were examined in the previous office action dated October 28, 2021. As a response to the October 28, 2021 office action, Applicant Amended claims 1, 8, 10, 17, and 25- 27. 
Claims 1-27 are now presented for examination in this office action.

Ex Parte Schulhauser
3.	In ex parte Schulhauser, a decision recently designated precedential, the Patent Trial and Appeal Board (“PTAB”) construed a claim with separate steps reciting mutually exclusive conditions precedent.
The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
The “in response to” step in the independent claims does not provide an alternative path. See MPEP 2111.04. Examiner suggests amending the independent claims by incorporating an alternative path on “in response to” is not satisfied. In other words, what happens when the first minor loop feedback value is NOT outside of the predetermined range? And NOT a failure of the first control mode?

Double Patenting
4.	Claim 10 of this application conflicts with claim 17 of U. S. Patent No. 9,411,321.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,411,321.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.
Claim 10 of this instant application
Claim 17 of Patent Number: 9,411,321
10.  An apparatus, comprising: 

a housing; and a processor disposed in the housing, the processor to: 

determine a first minor loop feedback value based on a first control mode associated with a first minor loop feedback control path and a first sensor; 

control a process control device at least partially based on the first minor loop feedback value; identify (a) the first minor loop feedback value as outside a predetermined range or (b) a failure of the first control mode; and 


in response to identifying that the first minor loop feedback value is outside of the predetermined range or the failure of the first control mode; 


determine a second minor loop feedback value based on a second control mode associated with a second minor loop feedback control path and a second sensor; and 

control the process control device at least partially based on the second minor loop feedback value, the first minor loop feedback control path upstream of the process control device and the second minor loop feedback control path upstream of an actuator of the process control device.
17.  An apparatus, comprising: 




a first sensor to identify a first value used to determine a first minor loop feedback value, 




a controller to use the second minor loop feedback value to at least partially control the process control device based on the first minor loop feedback value being outside of a predetermined range, 


wherein the controller is to reduce a forward path value when the first minor loop feedback value is identified as being outside of a predetermined range.

a second sensor to identify a second value used to determine a second minor loop feedback value, the second value based on an output pressure of the relay; and 

the first value based on a relay position of a relay upstream of a process control device;  



Note the comparisons above, Claim 10 of the instant application are not patentably distinct from claim 17 of the U. S. Patent No. 9,411,321 because as shown from the table above claim 17 of U. S. Patent No. 9,411,321 shows the limitations of claim 10 of the instant application.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 10 of the instant application be anticipated by claims of US Patent No. 9,411,321.  Claim 10 of the instant application therefore is not patently distinct from the U. S. Patent No. 9,411,321 claims and as such is unpatentable for obviousness-type double patenting.  

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining and identifying.
The limitation of determining and identifying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “comparing” in the context of this claim encompasses the user manually comparing values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – controlling. The control is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of controlling) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using process control to perform the control step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible in view of ex parte Schulhauser. Is the claimed “process control device” a generic computer?

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Junk et al. (U.S. Publication Number: 2004/0236472) in view of Smirnov (U.S. Publication Number: 2007/0276545). 

    PNG
    media_image1.png
    265
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    451
    media_image2.png
    Greyscale

As to independent claim 19, Junk discloses a method, comprising: 
controlling a process control device using first values from a first sensor associated with a first minor loop feedback control path, the first values determined upstream of the process control device (e.g., feedback) (see Figure 1 and Figure 7); 
comparing the first values to reference values (e.g., reference signal) to identify a difference (e.g., error signal) (see Paragraph [0018] and [0077]); and 
in response to the difference being outside of a threshold, switching from controlling the process control device using the first values from the first sensor to controlling the process control device using second values from a second sensor associated with a second minor loop feedback control path (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Abstract; Paragraph [0077] and [0088]), the second values determined upstream of the process control device (e.g., feedback) (see Figure 1 and Figure 7). 
But does not specify upstream of an actuator. Smirnov teaches upstream of the actuator (e.g., valve is a separate component from the flow controller that is either upstream or downstream from, for example, the flow sensor, pressure sensor and/or flow controller) (see Smirnov: Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the process control device of Junk by incorporating the upstream of the actuator as taught by Smirnov because one or more of the sensors are located downstream from the flow controller 100 rather than upstream from the flow controller 100 (see Smirnov: Paragraph [0028]).
As to independent claim 1, Junk discloses a non-transitory machine-readable medium comprising instructions which, when executed, cause a processor to at least: determine a first minor loop feedback value based on a first control mode; control a process control device at least partially based on the first minor loop feedback value; identify a) the first minor loop feedback value as outside a predetermined range of the first control mode or b) a failure of the first control mode; and in response to identifying that the first minor loop feedback value is outside of the predetermined range or the failure of the first control mode: determine a second minor loop feedback value based on a second control mode associated with a second minor loop feedback control path and a second sensor; and control the process control device at least partially based on the second minor loop feedback value (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Abstract; Paragraph [0077] and [0088]), each of the first minor loop feedback value and the second minor loop feedback value to be determined upstream of the process control device (e.g., feedback) (see Figure 1 and Figure 7).
But does not specify upstream of an actuator. Smirnov teaches upstream of the actuator (e.g., valve is a separate component from the flow controller that is either upstream or downstream from, for example, the flow sensor, pressure sensor and/or flow controller) (see Smirnov: Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the process control device of Junk by incorporating the upstream of the actuator as taught by Smirnov because one or more of the sensors are located downstream from the flow controller 100 rather than upstream from the flow controller 100 (see Smirnov: Paragraph [0028]).
As to independent claim 8, Junk discloses a non-transitory machine-readable medium comprising instructions which, when executed, cause a processor to at least: determine a first minor loop feedback value based on a first sensor and a first control mode;  control a process control device at least partially based on the first minor loop feedback value; identify a) the first minor loop feedback value as outside a predetermined range of the first control mode or b) a failure of the first control mode; and in response to identifying that the first minor loop feedback value is outside of the predetermined range or the failure of the first control mode; cause an alert to be output; determine a second minor loop feedback value based on a second sensor and a second control mode; and switch from controlling the process control device at least partially based on the first minor loop feedback value to controlling the process control device at least partially based on the second minor loop feedback value (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure; comparing other operating parameters to detect leaks and blockages in the control loop components) (see Abstract; Paragraph [0077] and [0088]), each of the first minor loop feedback value and the second minor loop feedback value to be determined upstream of the process control device (e.g., feedback) (see Figure 1 and Figure 7). 
But does not specify upstream of an actuator. Smirnov teaches upstream of the actuator (e.g., valve is a separate component from the flow controller that is either upstream or downstream from, for example, the flow sensor, pressure sensor and/or flow controller) (see Smirnov: Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the process control device of Junk by incorporating the upstream of the actuator as taught by Smirnov because one or more of the sensors are located downstream from the flow controller 100 rather than upstream from the flow controller 100 (see Smirnov: Paragraph [0028]).
As to independent claim 10, Junk discloses an apparatus, comprising: a housing; and a processor disposed in the housing, the processor to: determine a first minor loop feedback value based on a first control mode associated with a first minor loop feedback control path and a first sensor; control a process control device at least partially based on the first minor loop feedback value; identify a) the first minor loop feedback value as outside a predetermined range of the first control mode or b) a failure of the first control mode; and in response to identifying that the first minor loop feedback value is outside of the predetermined range or the failure of the first control mode; determine a second minor loop feedback value based on a second control mode associated with a second minor loop feedback control path and a second sensor; and control the process control device at least partially based on the second minor loop feedback value (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Abstract; Paragraph [0077] and [0088]), the first minor loop feedback control path upstream of the process control device and the second minor loop feedback control path upstream of the process control device (e.g., feedback) (see Figure 1 and Figure 7). 
But does not specify upstream of an actuator. Smirnov teaches upstream of the actuator (e.g., valve is a separate component from the flow controller that is either upstream or downstream from, for example, the flow sensor, pressure sensor and/or flow controller) (see Smirnov: Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the process control device of Junk by incorporating the upstream of the actuator as taught by Smirnov because one or more of the sensors are located downstream from the flow controller 100 rather than upstream from the flow controller 100 (see Smirnov: Paragraph [0028]).
As to dependent claim 2, the combination of Junk and Smirnov teaches the machine-readable medium of claim 1, wherein Junk teaches the instructions, when executed, further cause the processor to determine a position of a relay upstream of the process control device (e.g., relay) (see Junk: Figure 1 or Figure 7). 
As to dependent claim 3, the combination of Junk and Smirnov teaches the machine-readable medium of claim 1, wherein Junk teaches the instructions, when executed, further cause the processor to determine an output pressure of a relay upstream of the process control device (e.g., pneumatic relay) (see Junk: Paragraph [0004]). 
As to dependent claim 4, the combination of Junk and Smirnov teaches the machine-readable medium of claim 3, wherein Junk teaches the instructions, when executed, further cause the processor to determine a derivative of the output pressure to determine the second minor loop feedback value (e.g., output pressure to the actuator 12 is forced to supply or to atmosphere, depending upon the desired output state) (see Junk: Paragraph [0075]). 
As to dependent claim 5, the combination of Junk and Smirnov teaches the machine-readable medium of claim 1, wherein Junk teaches the instructions, when executed, further cause the processor to identify a failure of the second control mode and control the process control device at least partially based on a third minor loop feedback value of approximately zero and a reduced forward path value (e.g., when the primary orifice 36 is plugged, pressure to the diaphragm 45 will decrease so that the spring 82 moves the spool valve 70 to a zero pressure state, causing the actuator to move accordingly) (see Junk: Paragraph [0051] and [0059]). 
As to dependent claim 6, the combination of Junk and Smirnov teaches the machine-readable medium of claim 5, wherein Junk teaches the reduced forward path value comprises a fixed upper limit or a fixed lower limit (e.g., threshold; high-cutoff; low-cutoff) (see Junk: Paragraph [0063]). 
As to dependent claim 7, the combination of Junk and Smirnov teaches the machine-readable medium of claim 5, wherein Junk teaches the reduced forward path value is approximately one third of a normal operation path value (e.g., drive signal may be characterized as high if it is above the 70% and low if it is below the 70%) (see Junk: Paragraph [0058] and [0081]). 
As to dependent claim 9, the combination of Junk and Smirnov teaches the machine-readable medium of claim 1, wherein Junk teaches the instructions, when executed, further cause the processor to reduce a forward path value when the first minor loop feedback value is identified as being outside of the predetermined range or the failure of the first control mode is identified (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure; comparing other operating parameters to detect leaks and blockages in the control loop components) (see Junk: Abstract; Paragraph [0077] and [0088]). 
As to dependent claim 11, the combination of Junk and Smirnov teaches the apparatus of claim 10, wherein Junk teaches the processor is to determine a position of a relay upstream of the process control device (e.g., relay) (see Junk: Figure 1 or Figure 7). 
As to dependent claim 12, the combination of Junk and Smirnov teaches the apparatus of claim 10, wherein Junk teaches the processor is to determine an output pressure of a relay upstream of the process control device (e.g., pneumatic relay) (see Junk: Paragraph [0004]). 
As to dependent claim 13, the combination of Junk and Smirnov teaches the apparatus of claim 12, wherein Junk teaches the processor is to determine a derivative of the output pressure to determine the second minor loop feedback value (e.g., output pressure to the actuator 12 is forced to supply or to atmosphere, depending upon the desired output state) (see Junk: Paragraph [0075]). 
As to dependent claim 14, the combination of Junk and Smirnov teaches the apparatus of claim 10, wherein Junk teaches the processor is to identify a failure of the second control mode and control the process control device at least partially based on a third minor loop feedback value of approximately zero and a reduced forward path value (e.g., when the primary orifice 36 is plugged, pressure to the diaphragm 45 will decrease so that the spring 82 moves the spool valve 70 to a zero pressure state, causing the actuator to move accordingly) (see Junk: Paragraph [0051] and [0059]). 
As to dependent claim 15, the combination of Junk and Smirnov teaches the apparatus of claim 14, wherein Junk teaches the reduced forward path value comprises a fixed upper limit or a fixed lower limit (e.g., threshold; high-cutoff; low-cutoff) (see Junk: Paragraph [0063]). 
As to dependent claim 16, the combination of Junk and Smirnov teaches the apparatus of claim 14, wherein Junk teaches the reduced forward path value is approximately one third of a normal operation path value (e.g., drive signal may be characterized as high if it is above the 70% and low if it is below the 70%) (see Junk: Paragraph [0058] and [0081]). 
As to dependent claim 17, the combination of Junk and Smirnov teaches the apparatus of claim 10, wherein Junk teaches the processor is to cause an alert to be output when the first minor loop feedback value is identified as being outside of the predetermined range or the failure of the first control mode is identified (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure; comparing other operating parameters to detect leaks and blockages in the control loop components) (see Junk: Abstract; Paragraph [0077] and [0088]). 
As to dependent claim 18, the combination of Junk and Smirnov teaches the apparatus of claim 10, wherein Junk teaches the processor is to reduce a forward path value when the first minor loop feedback value is identified as being outside of the predetermined range or the failure of the first control mode is identified (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure; comparing other operating parameters to detect leaks and blockages in the control loop components) (see Junk: Abstract; Paragraph [0077] and [0088]). 
As to dependent claim 20, the combination of Junk and Smirnov teaches the method of claim 19, wherein Junk teaches the first sensor includes a minor loop feedback sensor and the second sensor includes a pressure fallback sensor (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Junk: Paragraph [0089]). 
As to dependent claim 21, the combination of Junk and Smirnov teaches the method of claim 19, wherein Junk teaches the first values are used during a normal operation mode and the second values are used during a failure operation mode (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Junk: Paragraph [0089]).
As to dependent claim 22, the combination of Junk and Smirnov teaches the machine-readable medium of claim 2, wherein Junk teaches the instructions, when executed, cause the processor to determine the first minor loop feedback value based on the position of the relay (e.g., relay) (see Junk: Figure 1 or Figure 7).
As to dependent claim 23, the combination of Junk and Smirnov teaches the machine-readable medium of claim 3, wherein Junk teaches the instructions, when executed, cause the processor to determine the first minor loop feedback value based on a derivative of the output pressure (e.g., output pressure to the actuator 12 is forced to supply or to atmosphere, depending upon the desired output state) (see Junk: Paragraph [0075]).
As to dependent claim 24, the combination of Junk and Smirnov teaches the machine-readable medium of claim 1, wherein Junk teaches the first sensor is a minor loop feedback sensor and the second sensor is a pressure sensor (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Junk: Paragraph [0089]).
As to dependent claim 25, the combination of Junk and Smirnov teaches the machine-readable medium of claim 24, wherein Junk teaches the failure of the first control mode includes a failure of the minor loop feedback sensor (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Junk: Paragraph [0089]).
As to dependent claim 26, the combination of Junk and Smirnov teaches the machine-readable medium of claim 24, wherein Junk teaches the failure of the first control mode includes the first minor loop feedback value being constant (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Junk: Abstract; Paragraph [0077] and [0088]).
As to dependent claim 27, the combination of Junk and Smirnov teaches the machine-readable medium of claim 1, wherein, in response to identifying that the first minor loop feedback value is outside of the predetermined range or the failure of the first control mode, wherein the instructions, when executed, cause a switch to move between the first control mode and the second control mode (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Junk: Abstract; Paragraph [0077] and [0088]).

Response to Arguments
11.	Applicant’s amendments and arguments filed on January 28, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
Claim 1 sets forth instructions to cause a processor to at least “control a process control device at least
partially based on the first minor loop feedback value” and “control the process control device at
least partially based on the second minor loop feedback value.” The human mind cannot control
a process control device based on a first minor feedback loop value or a second minor feedback
loop value. 
Examiner Responds:
Examiner is not persuaded. Applicant’s claim limitations recite patent-ineligible abstract ideas. Adding one abstract idea, to another abstract idea, does not render the claims non-abstract. The 2019 Guidance recognizes these sorts of mental processes as constituting patent-ineligible abstract ideas. MPEP 2016.04.
	The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the function of a computer or an improvement to other technology or technical field. See also MPEP 2016.05(a). In the present case, the claims recite no additional elements beyond the abstract ideas, noted above. The claims do not integrate the recited abstract ideas into a practical application within the meaning of the 2019 Guidance. See BSG Tech LLC v.
BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea."); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) ("What is needed is an inventive concept in the non-abstract application realm."). Accordingly, we reject claims 1-27 under 35 USC 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.

Applicant Argues:The Office action fails to provide any rationale as to why one of ordinary skill in the art would have been motivated to modify Junk et al. in view of Smirnov.

Examiner Responds:
Examiner is not persuaded. Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the differences between the prior art and the claims in issue have been set forth. The level of ordinary skill in the art is deemed to be a person who is presumed to be aware of all prior art, specifically relating to a loop control. The rejection is based on what was known before the effective filing date of the claimed invention and rest on a factual basis, and supported by the motivation as noted in the above office action. See the office action above for the combination of prior art Junk and Smirnov teaching the claimed limitations. Under such consideration, the prior art teaches the claims as written.


CONCLUSION
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117